Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of February 13, 2018 (this
“Agreement”), is entered into by and between Kemper Corporation, a Delaware
corporation (“Parent”), and the undersigned shareholder of the Company (the
“Shareholder”).

W I T N E S S E T H:

WHEREAS, Parent, Vulcan Sub, Inc., an Ohio corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Infinity Property and Casualty
Corporation, an Ohio corporation (the “Company”), are contemplating entering
into an Agreement and Plan of Merger (as the same may be amended or otherwise
modified from time to time in accordance with the terms thereof, the “Merger
Agreement”);

WHEREAS, as an inducement to and condition of Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement, they are requiring that the
Shareholder enter into this Agreement, and the Shareholder desires to induce
Parent and Merger Sub to enter into the Merger Agreement; and

WHEREAS, as of the date of this Agreement, the Shareholder has the power to vote
and dispose of all of the shares of common stock of the Company, $0.01 par value
per share, of which the Shareholder is the beneficial or record owner and all
additional equity securities and equity interests of the Company of which the
Shareholder acquires beneficial or record ownership during the period from the
date of this Agreement through the Termination Date (including by way of bonus
issue, share dividend or distribution, sub-division, recapitalization,
consolidation, exchange of shares and the like) (the “Shares”).

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound by this Agreement, the parties hereto agree as
follows:

1. Certain Covenants.

1.1 Voting Agreement. From and after the date of this Agreement until the
Termination Date, the Shareholder hereby irrevocably and unconditionally
covenants and agrees that at any meeting of the shareholders of the Company
(whether annual or special) or at any adjournment or postponement thereof upon
which a vote or other approval is sought, the Shareholder shall: (i) appear at
such meeting or otherwise cause all of the Shareholder’s Shares to be counted as
present thereat for the purpose of establishing a quorum whether in person or by
proxy; and (ii) vote or cause to be voted, in person or by proxy, all of the
Shares (A) in favor of the adoption of the Merger Agreement and the approval of
the transactions contemplated thereby, (B) in favor of any proposal to adjourn
or postpone such meeting of the Company’s shareholders to a later date if there
are not sufficient votes to adopt the Merger Agreement, (C) against any Company
Acquisition Proposal or any other extraordinary corporate transaction (other
than the Merger), such as a merger, consolidation, business combination, tender
or exchange offer, reorganization, recapitalization, liquidation or sale or
transfer of all or substantially all of the assets or securities of the Company
or any of its material Subsidiaries and (D) against any other proposal, action
or transaction that would reasonably be expected to



--------------------------------------------------------------------------------

materially impede, frustrate, prevent or nullify the Merger or the Merger
Agreement. Except as explicitly set forth in this Section 1.1, nothing in this
Agreement shall limit the right of the Shareholder to vote in favor of, against
or abstain with respect to any other matters presented to the Company’s
shareholders, and under no circumstance shall Shareholder be obligated to vote
in favor of a Fundamental Amendment.

1.2 Restrictions on Transfer. The Shareholder hereby covenants and agrees that
from and after the date of this Agreement until the Termination Date, the
Shareholder will not (a) directly or indirectly Transfer (or cause or permit the
transfer of) any Shares, or limit the Shareholder’s right to vote the Shares, or
agree to do any of the foregoing; (b) knowingly take any action that is,
individually or in the aggregate, reasonably likely to prevent or materially
impair or delay the Shareholder’s ability to satisfy its obligations under this
Agreement or (c) take any action that would make any of the Shareholder’s
representations or warranties contained in this Agreement untrue or incorrect or
prevent or materially impair or delay the Shareholder from performing the
Shareholder’s obligations under this Agreement. Notwithstanding the foregoing,
the following Transfers are permitted: (i) Transfers of Shares (A) by will,
(B) for estate planning purposes, (C) for charitable purposes or as charitable
gifts or donations or (D) to the extent necessary to (1) fund a tax liability
arising from the exercise or vesting of any equity incentives in the Company
held by Shareholder, including any withholding obligations, (2) effect any net
settlement or (3) pay the exercise price in respect, of any such equity
incentives and (ii) Transfers of Shares with Parent’s prior written consent. For
purposes hereof, “Transfer” shall mean, with respect to a Share, to, directly or
indirectly, (i) sell, pledge, encumber, exchange, assign, grant an option with
respect to, transfer, tender or otherwise dispose of such Share or any interest
in such Share (including by gift, merger or operation of law), (ii) enter into
any Contract providing for the sale of, pledge of, encumbrance of, exchange of,
assignment of, grant of an option with respect to, transfer, tender of or other
disposition of such Share or any interest therein (including by gift, merger or
operation of law) or (iii) enter into, renew or maintain any put equivalent
position (as defined in Rule 16a-1 under the Exchange Act) for the purpose of
hedging economic exposure to such Share, excluding from this clause (iii) any
put equivalent position entered into prior to the date of this Agreement.

1.3 No Solicitation. Prior to the Expiration Date, the Shareholder shall not
take any action that would be a breach of Sections 5.3(a) or (b) of the Merger
Agreement if taken by the Company. Notwithstanding the foregoing, the
Shareholder and its Affiliates and their respective Representatives, in their
capacity as Representatives of the Company, shall be entitled to take an action
(or omit to take an action) to the extent the Company’s Representatives would be
permitted to take such action (or omit to take such action) pursuant to
Section 5.3 of the Merger Agreement.

1.4 Certain Events. This Agreement and the obligations hereunder will attach to
the Shares and will be binding upon any Person to whom or which legal or
beneficial ownership of any or all of the Shares passes, whether by operation of
applicable Law or otherwise, including, as applicable, the Shareholder’s heirs,
legal representatives, successors and assigns. At all times commencing with the
execution and delivery of this Agreement and continuing until the Termination
Date, in furtherance of this Agreement, the Shareholder hereby authorizes the
Company or its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of the Shares (and that this Agreement
places limits on the

 

2



--------------------------------------------------------------------------------

voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Termination Date and shall
not apply to any Transfer that is permitted hereunder.

1.5 Appraisal Rights. The Shareholder hereby waives, to the fullest extent
permitted by Law, and agrees not to assert any rights of appraisal or any
dissenters’ rights that (whether under applicable Law or otherwise) the
Shareholder may have or could potentially have or acquire in connection with the
Merger in respect of the Shares.

1.6 Disclosure. The Shareholder hereby authorizes Parent to publish and disclose
in any announcement or disclosure required by the Securities and Exchange
Commission (the “SEC”), NASDAQ, the NYSE or any other national securities
exchange and, to the extent required by applicable Law, the Form S-4 and Joint
Proxy Statement (including all documents and schedules filed with the SEC in
connection therewith) and any other required filings under the Securities Act of
1933 (the “Securities Act”) or the Securities Exchange Act of 1934 (the
“Exchange Act”), or otherwise required by Law, the Shareholder’s identity and
ownership of the Shares and the nature of the Shareholder’s commitments,
arrangements and understandings under this Agreement.

1.7 Inconsistent Agreements. The Shareholder hereby covenants and agrees that,
except for this Agreement, the Shareholder shall not (a) any time prior to the
Termination Date, enter into any voting agreement, voting trust or similar
agreement or arrangement with respect to the Shares that is inconsistent with
this Agreement and (b) grant at any time while this Agreement remains in effect
a proxy, consent or power of attorney with respect to the Shares that is
inconsistent with this Agreement.

1.8 Further Assurances. From time to time and without additional consideration,
the Shareholder shall execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall take such further actions, as
Parent may reasonably request for the purpose of carrying out the intent of this
Agreement.

1.9 Irrevocable Proxy. Subject to the last sentence of Section 1.1 above, prior
to the Termination Date, solely in the event of a failure by the Shareholder to
act in accordance with Shareholder’s obligations at to voting pursuant to
Section 1.1 no later than the third Business Day prior to any meeting at which
shareholders of the Company will consider and vote on any of the matters
described in Section 1.1, the Shareholder hereby irrevocably grants to, and
appoints, Parent, and any individual designated in writing by Parent, and each
of them individually, as the Shareholder’s proxy and attorney-in-fact (with full
power of substitution and including for purposes of Section 1701.48 of the Ohio
General Corporation Law), for and in the name, place and stead of the
Shareholder, to vote the Shares, or grant a consent or approval in respect of
the Shares, in a manner consistent with this Agreement. The Shareholder
understands and acknowledges that Parent is entering into the Merger Agreement
in reliance upon the Shareholder’s execution and delivery of this Agreement. The
Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 1.9 is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of the Shareholder under this Agreement. The Shareholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may be revoked only
under the circumstances

 

3



--------------------------------------------------------------------------------

set forth in the last sentence of this Section 1.9. The Shareholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with applicable Law. The Shareholder shall, upon
written request by Parent, as promptly as practicable execute and deliver to
Parent a separate written instrument or proxy that embodies the terms of this
irrevocable proxy set forth in this Section 1.9. Notwithstanding the foregoing,
the proxy and appointment granted hereby shall be automatically revoked, without
any action by the Shareholder, upon the Termination Date and Parent may
terminate any proxy granted pursuant to this Section 1.9 at any time at its sole
discretion by written notice to the Shareholder.

2. Representations and Warranties of the Shareholder. The Shareholder by this
Agreement represents and warrants to Parent, as of the date hereof, that:

2.1 Ownership. The Shares are, and prior to the Effective Time the Shares will
be, beneficially owned by the Shareholder, free and clear of any Liens of any
nature whatsoever, except for (a) restrictions on transfer under securities Laws
and (b) those created by this Agreement. The Shareholder does not own,
beneficially or otherwise, any securities of the Company other than the Shares
as of the date of this Agreement.

2.2 Sole Power. The Shareholder has, and at all times through the Effective Time
will have, sole voting power with respect to the matters set forth in this
Agreement, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in this Agreement, and sole power to agree to
all of the matters set forth in this Agreement, in each case, with respect to
all of the Shares.

2.3 Organization. If an entity, the Shareholder is an entity duly existing under
the laws of its jurisdiction of incorporation, organization or formation.

2.4 Authorization. The Shareholder, if an entity, has all necessary power and
authority or, if an individual, has legal right and capacity to execute and
deliver this Agreement, to perform the Shareholder’s obligations hereunder and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Shareholder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary action of the Shareholder, and no other proceedings
on the part of the Shareholder or any Affiliate thereof are necessary to
authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Shareholder and, assuming the due authorization,
execution and delivery by Parent, this Agreement constitutes a valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms (except to the extent that enforceability (a) may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Laws affecting or relating to creditors’ rights
generally (whether now or hereafter in effect) and (b) is subject to general
principles of equity).

2.5 No Violation; Consents. The execution, delivery and performance of this
Agreement by the Shareholder do not and will not, and the consummation by the
Shareholder of the transactions contemplated by this Agreement will not, with or
without notice or lapse of time,

 

4



--------------------------------------------------------------------------------

or both, conflict with or violate (a) any Law applicable to the Shareholder or
by which any of the Shareholder’s property or assets is bound, (b) any order,
writ, injunction, decree, judgment, order, statute, rule, or regulation
applicable to the Shareholder or by which the Shareholder’s property or assets
are bound, (c) any Contract to which the Shareholder is a party or by which the
Shareholder may be bound, except for violations, breaches or defaults that,
individually or in the aggregate, would not reasonably be expected to (x) in any
material respect impair or adversely affect the ability of the Shareholder to
perform its obligations under this Agreement or (y) prevent or materially delay
or adversely affect the consummation of the Merger, or (d) in the event the
Shareholder is an entity, the Shareholder’s certificate of incorporation or
bylaws (or comparable governing documents). The Shareholder has revoked or
terminated any proxies, voting agreements or similar arrangements previously
given or entered into with respect to the Shares. The execution and delivery of
this Agreement by the Shareholder do not and will not require any consent,
approval, order, license, authorization or permit of, action by, filing,
registration or declaration with or notification to, any Governmental Entity,
except for (1) compliance with the applicable requirements of the Securities Act
and the Exchange Act and (2) compliance with any applicable international,
federal or state securities or “blue sky” Laws.

2.6 Reliance by Parent. The Shareholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Shareholder’s
execution and delivery of this Agreement and the representations and warranties
of the Shareholder contained in this Agreement.

2.7 The Shareholder Has Adequate Information. The Shareholder is a sophisticated
seller with respect to the Shares and has adequate information concerning the
business and financial condition of the Company to make an informed decision
regarding the sale of the Shares and has independently, without reliance upon
Parent, and based on such information as the Shareholder has deemed appropriate,
made the Shareholder’s own analysis and decision to enter into this Agreement.

2.8 No Litigation. There are no Actions pending or, to the knowledge of the
Shareholder, threatened against the Shareholder or its Affiliates, or any
Judgement to which the Shareholder or its Affiliates is subject to, except, in
each case, for those that, individually or in the aggregate, would not
reasonably be expected to (a) in any material respect impair or adversely affect
the ability of the Shareholder to perform its obligations under this Agreement
or (b) prevent or materially delay or adversely affect the consummation of the
Merger.

2.9 Form S-4 and Joint Proxy Statement. None of the information supplied or to
be supplied by the Shareholder individually for inclusion or incorporation by
reference in (a) the Form S-4 will, at the time the Form S-4 is filed with the
SEC, at any time it is amended or supplemented or at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading or (b) the Joint Proxy
Statement will, at the time it is first mailed to the Shareholder, at the time
of any amendment thereof or supplement thereto and at the time of the Company
Shareholder Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.

 

5



--------------------------------------------------------------------------------

2.10 No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Shareholder in his, her or its capacity
as a shareholder of the Company.

3. Representations and Warranties of Parent. Parent by this Agreement represents
and warrants to the Shareholder, as of the date hereof, that:

3.1 Authorization. Parent has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated by this Agreement. The execution and delivery by
Parent of this Agreement and the consummation by Parent of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate action of Parent, and no other corporate proceedings on the part of
Parent are necessary to approve this Agreement or to consummate the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Parent and, assuming the due authorization, execution and delivery
by the Shareholder, this Agreement constitutes a valid and binding obligation of
the Shareholder, enforceable against Parent in accordance with its terms (except
to the extent that enforceability (a) may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar Laws
affecting or relating to creditors’ rights generally (whether now or hereafter
in effect) and (b) is subject to general principles of equity).

3.2 No Violation; Consents. The execution, delivery and performance of this
Agreement by Parent do not and will not, and the consummation by Parent of the
transactions contemplated by this Agreement will not, with or without notice or
lapse of time, or both, conflict with or violate (a) any Law applicable to
Parent or by which any of Parent’s property or assets is bound, (b) any order,
writ, injunction, decree, judgment, order, statute, rule, or regulation
applicable to Parent or by which Parent’s property or assets are bound, (c) any
Contract to which Parent is a party or by which Parent may be bound, except for
violations, breaches or defaults that, individually or in the aggregate, would
not reasonably be expected to (x) in any material respect impair or adversely
affect the ability of Parent to perform its obligations under this Agreement or
(y) prevent or materially delay or adversely affect the consummation of the
Merger, or (d) Parent’s certificate of incorporation or bylaws. The execution
and delivery of this Agreement by Parent do not and will not require any
consent, approval, order, license, authorization or permit of, action by,
filing, registration or declaration with or notification to, any Governmental
Entity, except for (i) compliance with the applicable requirements of the
Securities Act and the Exchange Act and (ii) compliance with any applicable
international, federal or state securities or “blue sky” Laws.

4. Miscellaneous.

4.1 Term. Notwithstanding any other provision of this Agreement or any other
agreement, this Agreement and all obligations hereunder shall terminate and
cease to have any force or effect upon the earliest of (a) the Closing, (b) any
termination of the Merger Agreement in accordance with its terms, (c) the
delivery of written notice of termination of this Agreement by the Shareholder
to Parent following a Company Adverse Recommendation Change, (d) the written
agreement of the Shareholder and Parent to terminate this Agreement and

 

6



--------------------------------------------------------------------------------

(e) the delivery of written notice of termination of this Agreement by the
Shareholder to Parent following any Fundamental Amendment (the earliest date,
the “Termination Date”). For purposes of this Agreement, “Fundamental Amendment”
means the execution by the Company, Parent and Merger Sub of an amendment to, or
waiver by the Company, Parent or Merger Sub of any provision of, the Merger
Agreement that (i) reduces the cash component or the stock component of the
Merger Consideration, (ii) changes the form of the Merger Consideration in any
material respect, (iii) extends the Outside Date (other than as set forth in
Section 7.1(b)(iv) of the Merger Agreement), (iv) changes the election rights of
holders of Company Shares set forth in Article II of the Merger Agreement in any
material respect, or (v) any amendment, waiver, or other modification to the
Merger Agreement that is materially adverse to the Shareholder. If the
Shareholder does not exercise the termination right described in clause
(e) above within five (5) Business Days following the date the Shareholder is
notified that such Fundamental Amendment is effected, then this Agreement shall
continue in full force and effect. In no event shall the Shareholder have any
personal liability for any damages resulting from a breach of this Agreement
other than in connection with an intentional and willful breach of this
Agreement by the Shareholder arising out of actions taken by the Shareholder
that the Shareholder knew at such time to be in violation hereof.

4.2 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) the Shareholder makes no agreement or understanding herein in any
capacity other than in the Shareholder’s capacity as a beneficial owner of
Shares; and (b) if the Shareholder is an individual, nothing herein will be
construed to limit or affect the Shareholder or any Representative of the
Shareholder, as applicable from (i) exercising the Shareholder’s fiduciary
duties as a director or officer of the Company or any of its Subsidiaries or
(ii) otherwise taking any action or inaction in such Person’s capacity as a
director or officer of the Company or any Subsidiary of the Company, and any
such action shall not constitute a breach of this Agreement.

4.3 Amendment and Waiver. This Agreement may be amended by mutual agreement of
the parties hereto and may not be amended except by an instrument in writing
signed by both parties hereto. Subject to applicable Law, either party hereto
may (a) extend the time for the performance of any obligation or other act of
the other party hereto, (b) waive any inaccuracy in the representations and
warranties of the other party contained herein, (c) waive compliance by the
other party with any agreement contained herein or (d) waive any condition to
which its obligations are subject. Any such extension or waiver shall only be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby. Notwithstanding the foregoing, no failure or delay by any
party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder. In the event that Parent agrees to any
amendment, extension or waiver of the terms of this Agreement for the benefit of
any other shareholder that has entered into a corresponding agreement with
Parent, such amendment, extension or waiver shall automatically be deemed to
apply to the Shareholder, mutatis mutandis.

4.4 Costs and Expenses. Each party shall each bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement.

 

7



--------------------------------------------------------------------------------

4.5 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
successors and permitted assigns. The obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon each party’s
respective successors and permitted assigns, which shall include successors by
operation of Law, such as by merger.

4.6 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement, and supersedes all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings, between the parties
hereto with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto and, as applicable, their respective heirs, legal
representatives, successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement, except
that Merger Sub shall be an express third-party beneficiary of this Agreement.

4.7 Assignments. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, by either party without the prior
written consent of the other party, and any such assignment without such prior
written consent shall be null and void.

4.8 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

4.9 Notices, Etc. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or email, upon written confirmation of receipt by
facsimile or email, (b) on the first Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

if to Parent, to:

Kemper Corporation

One East Wacker Drive

Chicago, Illinois 60601

Attention: James J. McKinney, Chief Financial Officer

                 (jmckinney@kemper.com)

                 C. Thomas Evans, Jr., General Counsel

                 (tevans@kemper.com)

 

8



--------------------------------------------------------------------------------

with a copy to:

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention:     Michael P. Goldman (mgoldman@sidley.com)

                     Brian J. Fahrney (bfahrney@sidley.com)

Facsimile:    (312) 853-7036

if to the Shareholder, to the Shareholder’s address set forth on the signature
page hereto.

4.10 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Ohio, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Ohio.

4.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

4.12 Submission to Jurisdiction; Service of Process. Each of the parties
irrevocably agrees that any Action with respect to this Agreement or the rights
or obligations arising hereunder, or for recognition and enforcement of any
Judgment in respect of this Agreement or the rights or obligations arising
hereunder brought by the other party hereto or its successors or permitted
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware). The
parties further agree that no party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 4.12, and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such Action for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid courts.
Each of the parties by this Agreement irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any Action
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above named courts for any reason other than the
failure to serve in accordance with this Section 4.12, (b) any claim that it or
its property is

 

9



--------------------------------------------------------------------------------

exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by the applicable Law, any
claim that (i) the Action in such court is brought in an inconvenient forum,
(ii) the venue of such Action is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties by this Agreement consents to service being made through the notice
procedures set forth in Section 4.9 and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in
Section 4.9 shall be effective service of process for any Action in connection
with this Agreement or the transactions contemplated hereby.

4.13 Definitions. Capitalized terms used herein but not otherwise defined in the
body of this Agreement shall have the respective meanings set forth in the
Merger Agreement as in effect on the date hereof.

4.14 Relationship of Parties. Nothing contained herein shall establish any
fiduciary, partnership, joint venture or similar relationship between the
parties hereto except to the extent otherwise expressly stated herein or
therein.

4.15 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

4.16 Enforcement. The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the
Delaware Court of Chancery, this being in addition to any other remedy to which
such party is entitled at law or in equity. Each of the parties hereby further
waives any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

4.17 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or

 

10



--------------------------------------------------------------------------------

“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein, and any statute referred to herein
shall include the rules and regulations promulgated thereunder. If an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if it is drafted by both of the parties hereto, and no presumption
or burden of proof shall arise favoring or disfavoring either party by virtue of
authorship of any of the provisions of this Agreement.

* * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Shareholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

KEMPER CORPORATION By:  

 

  Name:   Title:

INFINITY PROPERTY AND CASUALTY CORPORATION:  

 

  (signature) Name:  

 

  (please print full name) Address:  

 

[Signature Page to Voting and Support Agreement]